Citation Nr: 1012350	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
arthritis and a Baker's cyst of the right knee, superimposed 
on synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is a Veteran who served on active duty from 
April 1943 to October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and March 2007 rating 
decisions issued by the Hartford, Connecticut Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which continued the previously assigned 10 percent rating 
for right knee arthritis and a Baker's cyst, superimposed on 
synovitis.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in November 2007.  Therefore, his request 
for a Decision Review Officer (DRO) hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2009).

In July 2009 the Board remanded the claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The RO and AMC 
notified the Veteran of the information and evidence needed 
to substantiate his claim for an increased rating for a 
right knee disability in correspondence dated in May 2006 
and August 2009, respectively.

In August 2009 the Veteran identified receiving treatment at 
the "West Haven VA Center" on seven specific dates between 
April 2008 and June 2009.  In a deferred rating decision 
dated in December 2009, the RO indicated that no records 
were located at the West Haven VA Medical Center (VAMC) from 
April 2008 to the present.  A December 2009 supplemental 
statement of the case (SSOC) noted that no additional VA 
treatment records were located.  Because the Veteran has 
been very specific in the dates he received treatment at the 
West Haven VAMC, the Board requests that the AMC/RO make one 
additional attempt to locate any VA treatment records 
identified by the Veteran.  The AMC/RO should ask the 
Veteran to verify the location of the VA facility where he 
was treated and whether he perhaps received private 
treatment that was paid by VA.

The Board also notes that in a July 2006 VA emergency room 
note and in his September 2007 substantive appeal, the 
Veteran identified receiving treatment from a private 
orthopedic physician (Dr. A. W. in Stamford).  While he had 
opportunities to submit such medical evidence himself or to 
request assistance in obtaining those records, the AMC/RO 
should invite the Veteran to submit any private treatment 
records from Dr. A. W., and any other private medical 
records, from May 2005 to the present because they may 
support his claim for an increased rating.

After the above development has been completed to the extent 
possible, the Veteran should be scheduled for an additional 
VA joints examination to evaluate the current nature of his 
right knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his right knee disability.  
Of particular interest are any VA treatment 
records from January 2007 to the present 
and private treatment records from A. W., 
M.D., in Stamford from May 2005 to the 
present.  Please ask the Veteran to verify 
the location of the VA facility where he 
was treated and whether he received any 
private treatment that was paid by VA.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above-requested records are 
received or determined to be unavailable, 
the AMC/RO should arrange for the Veteran 
to undergo a VA joints examination by an 
physician to determine the current severity 
of the right knee disability.  The 
Veteran's entire claims file must be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joints Examination, revised on April 20, 
2009.  The examination must respond to the 
instructions contained therein.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



